DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
Applicant’s election without traverse of Group I, claims 1-3*, 5, 7, 8, 10 and 28 in the reply filed on April 4, 2022 is acknowledged. (*Claim 4 has been canceled.) Claims 11, 13, 14, 17, 18, 25, 26, 29 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
As noted by Applicant, claim 33 was not included in the restriction claim listing. This claim has been included with elected Group I. The examiner regrets the oversight. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 7, 8, 10, 28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Andreasen et al (US 2003/0191090). 
Andreasen teaches a product comprising hydrogenated dextrin complexed to iron, wherein the dextrin has a weight average molecular weight (Mw) of less than 3000 and a number average molecular weight (Mn) of more than 400. See abstract; paragraph [0032]; and Table 1. The product is prepared by depolymerizing dextrin followed by hydrogenation. See paragraphs [0031] and [0038] and reference claim 6. The purified and hydrogenated dextrin product is treated with a water-soluble ferric salt resulting in a hydrogenated dextrin complexed with ferric oxyhydroxide. See paragraph [0040]. The product may have 10-50% (w/w) of iron. See paragraph [0049] and reference claim 3. 
The iron-dextrin product may be prepared as a pharmaceutical composition for the treatment of iron-deficiency anemia. The reference further teaches the preparation of the product as a sterile aqueous solution by adjusting the pH, sterilizing by filtration and filling into previously sterilized ampoules or vials. See abstract; paragraphs [0057]-[0066] and reference claims 13 and 14.
The reference is silent regarding the amount of monomers and dimers that are present in the product. The reference does not exemplify a product having the recited amount of iron and apparent molecular weight as recited in claim 5. 
The reference emphasizes the importance of having a narrow molecular weight range and minimizing higher and lower molecular weight dextrin products.    
It would have been obvious to one having ordinary skill in the art at the time the application was made to prepare the Andreasen product in a way that provided a very narrow molecular weight range and minimize the amount of high and low molecular weight dextrin products, such as monomer and dimers, with a reasonable expectation of success. In the absence of unexpected results, the artisan would be motivated to do so because it is expressly suggested by the reference. With respect to claim 5, the reference teaches an iron concentration of 10-50% w/w. The exemplified products with an iron concentration of about 32-40% w/w. The apparent molecular weight of these products appears to be proportional to the iron concentration. Given that it would be obvious to prepare any product within the recited iron concentration range, in the absence of unexpected results it would be within the scope of the artisan to prepare a product having 25% w/w iron and arrive at a product having the recited apparent molecular weight. Finally, it would be obvious to prepare this product in the form of a pharmaceutical composition and administer it to a patient for the treatment of iron-deficiency anemia. It would be further obvious to prepare sterile aqueous solutions in vials or ampoules for use in such treatment. 
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 7, 8, 10, 28 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 19 and 20 of U.S. Patent No. 8,815,301. Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 4 is drawn to a hydrogenated dextran product complexed with ferric oxyhydroxide with the iron being 25% by weight. The hydrogenated dextran has a Mw of between 500 and 3000 and a number average molecular weight Mn of more than 500 and essentially the same molecular weight distribution as recited in instant claim 3. The content of the dimer saccharide is 2.9% or less. The apparent molecular weight of the complex is 120,000 to 180,000. This claim anticipates or renders obvious instant claims 1-3, 5, 7 and 8. 
Reference 19 is drawn to a method of treating iron-deficiency anemia by administration of a hydrogenated dextran product complexed with ferric oxyhydroxide, wherein the hydrogenated dextran has a Mw of between 500 and 3000 and a number average molecular weight Mn of more than 500 and dimer saccharide is 2.9% or less. The claim anticipates instant claim 28. It would be further obvious to prepare the product in the form of a pharmaceutical composition to carry out the method, thereby arriving at the product recited in instant claim 10. 
Reference 20 is drawn to a method of preparing a sterile, aqueous solution of t he hydrogenated dextran product complexed with ferric oxyhydroxide by adjusting the pH, sterilizing by filtration and filling into previously sterilized ampoules or vials. This claim anticipates instant claim 33.

Claims 1-3, 5, 7, 8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26 and 29 of U.S. Patent No. 10,414,831. Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 26 is drawn to a hydrogenated dextran product complexed with ferric oxyhydroxide with the iron being 25% by weight. The hydrogenated dextran has a Mw of between 500 and 1600 and a number average molecular weight Mn of more than 500 and essentially the same molecular weight distribution as recited in instant claim 3. The content of the dimer saccharide is 2.3% or less and monomer content of 0.5% or less. The apparent molecular weight of the complex is 130,000 to 160,000. This claim anticipates or renders obvious instant claims 1-3, 5, 7 and 8. 
Reference claim 29 is drawn to a pharmaceutical composition comprising a hydrogenated dextran product complexed with ferric oxyhydroxide, wherein the hydrogenated dextran has a Mw of between 500 and 1600 and a number average molecular weight Mn of more than 500 and essentially the same molecular weight distribution as recited in instant claim 3. The content of the dimer saccharide is 2.3% or less and monomer content of 0.5% or less. This claim anticipated instant claim 10. 
Claims 1-3, 5, 7 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 41 of copending Application No. 17/142,442 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 42 is drawn to a ferric oxyhydroxide complex of a hydrogenated dextran having a Mw of less than 3000 wherein the product has an in vitro half-life of 18.3 hours or more. The claim is silent regarding other structural limitations. However, the instant specification describes this stability is derived from the structural features recited in the instant claims. Therefore, it would appear that the dextran product having this in vitro half-life would necessarily have the structural limitations of the instant product and thereby anticipate or make obvious the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.










Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623